Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 4/7/2022, in which claim 1 is amended to change the breadth and scope of the claims. No claims are newly added or canceled.
Claims 1, 4-8, 10-19 and 25-28 are pending in the instant application and are found to be allowable.
Priority
The application is a National Stage entry of PCT/US2016/056897 filed on 10/13/2016.
Information Disclosure Statement
The information disclosure statement (IDS) dated 3/11/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections
Applicant’s amendment, filed on 4/7/2022, with respect to the rejection of claims 1, 4-8, 10-19 and 25-28 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Applicant has amended base claim 1, in light of the specification at ¶0135, to clearly define the boundaries of the term “stable”. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 4/7/2022, with respect to the rejection of claims 1, 4-8, 10-19 and 25-28 under 35 U.S.C. § 112(a) for lack of written description, has been fully considered and is persuasive. Applicant has amended base claim 1 to alter the conditions under which stability is assessed, which is fully supported by the specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed on 4/7/2022, with respect to the rejection of:
Claims 1, 4-8, 10-12, 14, 15, 19 and 27 under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016), in view of Masters et al. (US 2006/0073207), further in view of Smith et al. (US 2018/0291123, filed 9/2016), with Chenault et al. (US 2008/0004421);
Claim 13 under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016), in view of Masters et al. (US 2006/0073207), further in view of Smith et al. (US 2018/0291123, filed 9/2016), with Chenault et al. (US 2008/0004421), further in view of Nguyen et al. (US 2016/0228603);
Claims 16-18 under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016), in view of Masters et al. (US 2006/0073207), further in view of Smith et al. (US 2018/0291123, filed 9/2016), with Chenault et al. (US 2008/0004421), further in view of Bourdon et al. (US 2015/0272851);
Claim 25 under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016), in view of Masters et al. (US 2006/0073207), further in view of Smith et al. (US 2018/0291123, filed 9/2016), with Chenault et al. (US 2008/0004421), further in view of Cho et al. (US 2008/0279806);
Claim 26 under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016), in view of Masters et al. (US 2006/0073207), further in view of Smith et al. (US 2018/0291123, filed 9/2016), with Chenault et al. (US 2008/0004421), further in view Schante et al. (WO 2011/148116), of further in view of Bourdon et al. (US 2015/0272851); and
Claim 28 under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016), in view of Masters et al. (US 2006/0073207), further in view of Smith et al. (US 2018/0291123, filed 9/2016), with Chenault et al. (US 2008/0004421), further in view of Jha et al. (US 2016/0053029, pub 2/2016, filed 2014), has been fully considered and is persuasive.  The combined teachings of Lalevee/Masers do not reasonably suggest a crosslinked anionic HA/cationic polysaccharide coacervate gel employed as a dermal filler. The remaining secondary references do not remedy the deficiency of Lalevee/Masters. The rejections are hereby withdrawn.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is that of Ying et al. (US 2009/0069825, PTO-892). Ying et al. discloses a porous scaffold, applied to tissue engineering, comprising fibers of a crosslinked polyelectrolyte complex (PEC, a.k.a. coacervate) of which may include a PEC selected from alginate-chitosan, heparin-chitosan, chondroitin sulfate-chitin, hyaluronic acid-chitosan---, wherein alginate-chitosan is exemplified. (Claims 26-33) While it is obvious to prepare a crosslinked hyaluronic acid-chitosan PEC, based on the suggestion of Ying, Ying does not specifically teach only crosslinking one member of the PEC prior to formation of the PEC. The organo silane crosslinker of Ying would from Si-O crosslinks with both members of the PEC. In addition, although Ying does suggest applying the PEC fibers for tissue engineering applications, Ying does not suggest formation of a PEC hydrogel for use as a dermal filler. The physical form of a porous scaffold for tissue engineering differs markedly from the injectable hydrogel form needed for use as a dermal filler. Lastly, while Ying does mention that the PEC fibers retain their shape and have good stability in water (¶0026), there is no quantification of the degree of stability over any duration. Hence, the instantly claimed dermal filler coacervate hydrogel, where only the anionic HA is crosslinked, and demonstrates storage stability in PBS, at 37°C for at least 29 days, is novel and non-obvious over the prior art.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
/DALE R MILLER/Primary Examiner, Art Unit 1623